Exhibit 10.1

 

PIERRE FOODS, INC.

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made as of the 18th day of February, 2008 between
PIERRE FOODS, INC., a North Carolina corporation (the “Company”), and CYNTHIA S.
HUGHES (“Employee”), under the following circumstances:

 

A.  The Company desires to hire Employee and Employee desires to enter into an
employment relationship with the Company.

 

B.  For the purposes of setting forth the terms of Employee’s employment and to
express the agreement of the parties with respect to the other matters for which
provision is made in this agreement, the Company and Employee are entering into
this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereby agree as follows:

 

1.  Employment.  The Company hereby employs Employee, and Employee hereby
accepts employment by the Company, on a full-time basis as Chief Financial
Officer, with duties and responsibilities consistent with Employee’s position.
 Employee shall report to, and shall be subject to the direction of, the
Company’s President and Chief Executive Officer (or such other executive of the
Company as the Board of Directors of the Company from time to time may
designate), and shall have such duties and responsibilities as may be assigned
to her from time to time by such person.  While employed by the Company pursuant
to this Agreement, Employee shall devote all of her business time and effort to
the performance of her duties hereunder.

 

2.  Term.  The term of Employee’s employment under this Agreement shall commence
on February 18, 2008, and unless sooner terminated in accordance with the
provisions of this Agreement, Employee’s employment under this Agreement shall
continue for a period of four (4) years from such date (the “Term”).

 

3.  Compensation.

 

(a)  Base Salary.  Employee shall receive as compensation for her services under
this Agreement an annual base salary of Two Hundred Ten Thousand Dollars
($210,000) pro-rated for periods of less than twelve (12) months, as the same
may be increased from time to time by the President and Chief Executive Officer
of the Company (or such other executive of the Company as the Board of Directors
of the Company from time to time may designate).  Such base salary shall be paid
in accordance with the payroll schedule followed by the Company (less applicable
withholding and other deductions).

 

(b)  Bonus.  In addition to any other compensation or consideration payable to
Employee hereunder, Employee shall receive a one-time bonus of $15,000 to be
paid on

 

--------------------------------------------------------------------------------


 

February 29, 2008, and thereafter shall be entitled to participate in the
Company’s bonus program, if any, for similarly situated employees of the
Company.

 

(c)  Vacation.  Employee shall be entitled to receive four (4) weeks of paid
vacation for each calendar year during the Term.  Employee shall not be entitled
to any compensation for unused vacation time.

 

4.  Other Benefits.  Employee shall be entitled to receive other benefits, as
follows:

 

(a)  Automobile.  The Company shall provide Employee with an automobile for her
use or, at the option of the President and Chief Executive Officer of the
Company (or such other executive of the Company as the Board of Directors from
time to time may designate), an automobile allowance of $750 per month.

 

(b)  Benefits.  Employee shall be eligible to participate in the benefit
programs provided by the Company for employees of a similar level of
responsibility as Employee.

 

(c)  Expenses.  The Company shall reimburse Employee for all reasonable travel
expenses and other out-of-pocket expenses incurred by Employee in performing
services requested by the Company in accordance with normal Company policies.

 

5.  Restricted Stock.  In connection with the execution of this Agreement, the
Company has agreed to cause Pierre Holding Corp., an affiliate of the Company
(“Holding”) to issue and sell to Employee, and Employee shall purchase from
Holding, 5,000 shares of common stock of Holding (the “Restricted Stock”), for
$0.25 per share.  The issuance of the Restricted Stock is contingent upon
Employee executing and delivering to Holding a Restricted Stock Agreement in the
form approved by the Board of Directors of Holding (the “Restricted Stock
Agreement”).  The Restricted Stock will be issued under the Pierre Holding Corp.
2008 Restricted Stock Plan (the “Plan”) and will be subject to all rights,
restrictions and limitations set forth in such Plan and in such Restricted Stock
Agreement.  Subject to the limitations set forth in the Restricted Stock
Agreement and the Plan, the Restricted Stock will vest daily over a 4 year
period commencing on the date of the Restricted Stock Agreement.

 

6.  Termination.  Employee’s employment under this Agreement shall terminate
prior to the expiration of the Term in the following manner:

 

(a)  By Death or Disability.  Immediately upon the death of Employee during the
Term, or, at the option of the Company, in the event of Employee’s disability,
upon thirty (30) days notice to Employee.  Employee will be considered
“disabled” if, as a result of incapacity due to physical or mental illness or
injury, Employee is unable to perform the material duties of her position on a
full time basis for a period of two (2) consecutive months, even after
reasonable accommodations for such disability or incapacity are provided by the
Company or, if providing such accommodations would be unreasonable, as
determined by the President and Chief Executive Officer of the Company (or such
other executive of the Company as the Board of Directors of the Company from
time to time may designate) in his or her reasonable good faith judgment. 
Employee shall

 

2

--------------------------------------------------------------------------------


 

cooperate in all respects with the Company if a question arises as to whether
she has become disabled (including, without limitation, submitting to an
examination by a medical doctor or other health care specialist selected by the
Company and authorizing such medical doctor or health care specialist to discuss
Employee’s condition with the Company).

 

(b)  For Cause.  For “Cause” immediately upon written notice by the Company to
Employee.  “Cause” means, with respect to Employee, one or more of the
following:  (A) the commission of a felony or the commission of any other act or
omission involving dishonesty or fraud with respect to the Company or any of its
subsidiaries or any of their customers or suppliers; (B) reporting to work under
the influence of alcohol or illegal drugs, the use of illegal drugs (whether or
not at the workplace) or other repeated conduct causing the Company or any of
its subsidiaries substantial public disgrace or disrepute or substantial
economic harm; (C) substantial and repeated willful failure to perform duties
consistent with this Agreement, as reasonably directed by the President and
Chief Executive Officer (or such other executive of the Company as the Board of
Directors of the Company from time to time may designate); (D) any act or
omission aiding or abetting a competitor, supplier or customer of the Company or
any of its subsidiaries to the material disadvantage or detriment of the Company
or any of its subsidiaries; or (E) breach of fiduciary duty, gross negligence or
willful misconduct with respect to the Company or any of its subsidiaries.

 

(c)  Without Cause. At any time, either the Company may, without Cause, or
Employee may, terminate Employee’s employment, effective upon at least fifteen
(15) days’ prior written notice from the Company to Employee or Employee to the
Company, as the case may be.

 

(d)  Resignation for Good Reason.  By Employee upon thirty (30) days written
notice to the Company of the resignation of Employee for Good Reason (as
hereinafter defined).  For purposes of this Agreement, “Good Reason” shall mean:

 

(i)            Without her express written consent, a material change in her
reporting responsibilities or title, or any removal of Employee from the
position described in Section 1, except in connection with the termination of
her employment for Cause or as a result of her death or disability or by
Employee other than for Good Reason;

 

(ii)           A material breach of this Agreement by the Company which is not
cured to Employee’s reasonable satisfaction within fifteen (15) days after
written notice thereof to the Company; or

 

(iii)          A relocation of Employee’s primary office from the Cincinnati,
Ohio metropolitan area without the express written consent of Employee.

 

3

--------------------------------------------------------------------------------


 

7.  Occurrences Upon Termination.  Upon termination of Employee’s employment
prior to the expiration of the Term in accordance with Section 6 hereof,
Employee shall be subject to the following:

 

(a)  Cessation of Salary and Benefits.  All obligations of the Company to
provide Employee with compensation and benefits as provided herein shall
discontinue at the termination date of Employee’s employment, except as
otherwise required herein or by law.

 

(b)  Payment of Bonus.  Employee is eligible to receive bonus payments under the
Company’s bonus program in which she participates, if any, only if Employee is
an employee of the Company on the date that the Company pays bonus payments to
all participants of such program.

 

(c)  Surrender of Company Property.  Promptly upon termination of Employee’s
employment prior to the expiration of the Term, Employee or Employee’s personal
representative shall return to the Company (i) all Confidential Information (as
hereinafter defined); (ii) all other records, designs, patents, business plans,
financial statements, manuals, memoranda, lists, correspondence, reports,
records, charts, advertising materials, and other data or property delivered to
or compiled by Employee by or on behalf of the Company or any of its
subsidiaries that pertain to the business of the Company and its subsidiaries,
whether in paper, electronic or other form; and (iii) all keys, credit cards,
vehicles, and other property of the Company and its subsidiaries.  Employee
shall not retain or cause or allow to be retained any copies of the foregoing. 
Employee hereby agrees that all of the foregoing are and shall remain the
property of the Company and its subsidiaries and shall be subject at all times
to its discretion and control.

 

(d)  Benefits.  With respect to any benefit plans or programs in which Employee
is participating at the time of termination of her employment, Employee’s rights
and benefits under each such plan or program shall be determined in accordance
with the terms, conditions, and limitations of the plan or program and any
separate agreement executed by Employee and the Company which may then be in
effect.

 

(e)  Termination Without Cause; Death/Disability; Resignation for Good Reason;
or Nonrenewal.

 

(i)  Definitions.  For purposes of this Section and elsewhere in this Agreement,
the following terms shall have the following meanings:

 

(A)          “Sale of the Company” shall have the meaning given that term in the
Restricted Stock Agreement, except that for purposes of this Agreement only, the
term “Company” as used in such definition shall be deemed to mean Pierre
Foods, Inc., Holding, and PF Management, Inc. as if each such entity was the
“Company” as used in such definition.

 

4

--------------------------------------------------------------------------------


 

(B)           “Independent Third Party” shall have the meaning given that term
in the Restricted Stock Agreement, except that for purposes of this Agreement
only, the term “Company” as used in such definition shall be deemed to mean
Pierre Foods, Inc., Holding, and PF Management, Inc. as if each such entity was
the “Company” as used in such definition.

 

(ii)           Termination Prior to a Sale of the Company.  Provided that a Sale
of the Company shall not have occurred or is pending, during the Term, if
Employee’s employment is terminated by the Company without Cause, if Employee’s
employment is terminated by reason of death or disability, or if Employee
voluntarily terminates her employment with the Company for Good Reason, the
Company shall continue to pay Employee or her estate as special severance
payments hereunder Employee’s then current base salary as provided in
Section 3(a) payable in regular installments over a period of one (1) year after
termination in accordance with the normal payroll practices of the Company, but
if and only if, Employee or, in the event of Employee’s death or disability, her
executor or other personal representative, has executed and delivered to the
Company a general release (“Release”) in form and substance reasonably
satisfactory to the Company, and the Release has become effective, and only so
long as Employee has not revoked or breached the provisions of the Release or
breached the provisions of Section 8, 9 or 10 hereof.  In addition,
notwithstanding Section 7(d) hereof, for the term of the one-year period after
such termination, subject to the limitations described immediately above and
subject to Employee’s election of “COBRA” continuation coverage during such
period, the Company shall reimburse Employee an amount equal to the employer
portion of the heath insurance premium paid by the Company on behalf of Employee
immediately prior to termination of Employee’s employment; provided, however,
that any such payments shall cease if Employee becomes eligible for coverage
under another employer’s health insurance plan.  Employee shall be responsible
for the remainder of the COBRA payments over and above such reimbursement.

 

(iii)          Termination After a Sale of the Company.  If a Sale of the
Company shall have occurred or is pending, during the Term, and if Employee’s
employment is terminated by the Company without Cause, if Employee’s employment
is terminated by reason of death or disability, or if Employee voluntarily
terminates her employment with the Company for Good Reason, the Company shall
continue to pay Employee or her estate as special severance payments hereunder
Employee’s then current base salary as provided in Section 3(a) payable in
regular installments over a period (the “Severance Period”) equal to the greater
of (x) two (2) years following the date of such Sale of the Company, or (y) one
(1) year after termination of Employee’s employment.  Such payments shall be
made in accordance with the normal payroll practices of the Company, but if and
only if, Employee or, in the event of Employee’s death or disability, her
executor or other personal representative, has executed and delivered to the
Company a Release in form and substance reasonably satisfactory to the Company,
and the Release has become effective, and only so long as Employee has not
revoked or breached the provisions of the Release or breached the provisions of
Section 8, 9 or 10 hereof.  In addition, notwithstanding Section 7(d) hereof,
during the Severance Period, subject to the limitations described immediately
above and subject to Employee’s election of “COBRA”

 

5

--------------------------------------------------------------------------------


 

continuation coverage during such period, the Company shall reimburse Employee
an amount equal to the employer portion of the heath insurance premium paid by
the Company on behalf of Employee immediately prior to termination of Employee’s
employment; provided, however, that any such payments shall cease if Employee
becomes eligible for coverage under another employer’s health insurance plan. 
Employee shall be responsible for the remainder of the COBRA payments over and
above such reimbursement.

 

8.  Covenant Not to Disclose Confidential Information.  As a result of
Employee’s employment by the Company, Employee has and will become acquainted
with confidential and proprietary information of the Company and its
subsidiaries, in whatever form, whether oral, written, or electronic including,
but not limited to, manner of operation, manufacturing processes and know-how,
plant design, customer names and representatives, customer files, customer
lists, customer specifications and requirements, product recipes, product
pricing, special customer matters, sales methods and techniques, merchandising
concepts and plans, business plans, sources of supply and vendors, terms and
conditions of business relationships with vendors, agents and brokers,
promotional materials and information, financial matters, mergers, acquisitions,
personnel matters and confidential processes, designs, formulas, ideas, plans,
devices and materials and other similar matters that are kept confidential by
the Company (any and all such information being referred to herein as
“Confidential Information”).  The parties agree that the use of Confidential
Information by Employee other than in furtherance of the business of the Company
and its subsidiaries will seriously damage the business of the Company and its
subsidiaries.  Accordingly, Employee agrees that she (individually or in concert
with others) during or after the Term:

 

(a)  Shall not, directly or indirectly, use any Confidential Information for any
purpose other than to benefit the Company and its subsidiaries, except with the
prior written consent of the Company or as required by law;

 

(b)  Shall not, directly or indirectly, divulge, publish or otherwise reveal or
allow to be revealed any Confidential Information to any individual or entity
except with the prior written consent of the Company or as required by law;

 

(c)  Shall refrain from any action or conduct that might reasonably or
foreseeably be expected to compromise the confidentiality or proprietary nature
of any Confidential Information; and

 

(d)  Shall have no rights to apply for, or to obtain any patent, copyright or
other form of intellectual property protection regarding, any Confidential
Information.

 

This restriction shall not apply to any Confidential Information that
(i) becomes known generally to the public through no fault of Employee; (ii) is
required by applicable law, legal process, or any order or mandate of a court or
other governmental authority to be disclosed; or (iii) is reasonably believed by
Employee, based upon the advice of legal counsel, to be required to be disclosed
in defense of a lawsuit or other legal or administrative action brought against
Employee; provided, that in the case of clauses (ii) and (iii), Employee shall
give the Company

 

6

--------------------------------------------------------------------------------


 

reasonable advance written notice of the Confidential Information intended to be
disclosed and the reasons and circumstances surrounding such disclosure, in
order to permit the Company to seek a protective order or other appropriate
confidential treatment of the applicable Confidential Information.

 

9.  Inventions.

 

(a)  Employee shall disclose promptly to the Company all significant conceptions
and ideas for inventions, improvements, and valuable discoveries, whether
patentable or not, that are conceived or made by Employee, solely or jointly
with another, during the period of employment or within one (1) year thereafter,
and that are directly related to the business or activities of the Company or
any of its subsidiaries and that Employee conceives as a result of her
employment by the Company or its subsidiaries, regardless of whether or not such
ideas, inventions, or improvements qualify as “works for hire.”  Employee hereby
assigns and agrees to assign all her interests therein to the Company or its
nominee.  Whenever requested to do so by the Company, Employee shall execute any
and all applications, assignments, or other instruments that the Company shall
deem necessary to apply for and obtain patent registrations in the United States
or any foreign country or to otherwise protect the Company’s and its
subsidiaries’ interest therein.

 

(b)  Executive is hereby advised that this Section 9 regarding the Company’s and
its subsidiaries’ ownership of inventions does not apply to any invention for
which no equipment, supplies, facilities or trade secret information of the
Company or any of its subsidiaries was used and which was developed entirely on
Employee’s own time, unless (i) the invention relates to the business of the
Company or any subsidiary of the Company or to the Company’s or any of its
subsidiary’s actual or demonstrably anticipated research or development, or
(ii) the invention results from any work performed by Employee for the Company
or any subsidiary of the Company.

 

10.  Covenant Not to Compete.

 

(a)  During the Term and for a period of one (1) year thereafter, Employee shall
not and shall not permit any of her affiliates to, directly or indirectly
(whether as a principal, proprietor, consultant, partner, lender, licensor, or
holder of debt or equity securities or otherwise), engage, assist, or have any
interest in any person, firm, corporation or other business entity (other than a
publicly-held corporation of which they collectively hold less than 1% of the
voting power) which is engaged in a business that competes with the business of
the Company or any of its subsidiaries within a 200 mile radius of the Company’s
principal office.

 

(b)  During the Term and for a period of one (1) year thereafter, Employee shall
not, nor shall she permit any of her affiliates to, directly or indirectly,
solicit, induce or influence any employee of the Company or any of its
subsidiaries to leave the employment of the Company or such subsidiary.

 

7

--------------------------------------------------------------------------------


 

(c)  Employee agrees that the restrictions set forth herein are fair and
reasonably required for the protection of the Company and its subsidiaries and
are legally binding and enforceable and the enforcement thereof will not impair
Employee’s ability to earn a livelihood.  It is the intention of the parties
that the provisions of this Section 10 shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.  Accordingly, to the extent that the restrictions
on competition hereunder are adjudicated to be invalid or unenforceable in any
jurisdiction, the court making such determination shall have the power to limit,
construe or reduce the duration, scope, activity and/or area of such provisions
to the extent necessary to render such provisions enforceable to the maximum
extent permitted by applicable law, such limited form to apply only with respect
to the enforceability of this Section in the particular jurisdiction in which
such adjudication is made.

 

11.  Remedies.  Any failure by Employee to comply with the terms of Section 8, 9
or 10 may cause irreparable damages to the Company or its subsidiaries. 
Accordingly, in the event of a breach of any provision of Section 8, 9 or 10,
the Company shall have the immediate right to secure an order enjoining such
breach, without posting bond, in addition to any of the other remedies which may
be available at law or in equity.

 

12.  Notices.  Any notice under this Agreement shall be deemed sufficiently
given if in writing and either personally delivered or sent by registered,
certified, or first class mail, postage prepaid, addressed to the party at the
address set forth below, or at such other address as the party subsequently may
designate by notice given in accordance with this Section.  Notices and
communications to the Company shall be directed to the principal executive
office of the Company (attention: President and Chief Executive Officer) or to
such other address as the Company may direct.  Notices and communications to
Employee shall be directed to the address or facsimile number of Employee
appearing on the employment records of the Company.

 

13.  Amendment; Waiver.  No modification, amendment or waiver of any provision
of this Agreement shall be valid and binding unless it is in writing and signed
by both of the parties hereto.  A waiver of any provision of this Agreement
shall be effective only in the specific instance and for the particular purpose
for which it was given.  No failure to exercise, and no delay in exercising, any
right or power under this Agreement shall operate as a waiver of such right or
power.

 

14.  Assignment.  Employee may not assign her rights or delegate her duties or
obligations hereunder without the prior written consent of the Company.  Any
assignment in violation of this provision shall be void.

 

15.  Confidentiality; Covenant Not to Disparage.  Each party covenants and
agrees with the other not to disclose the existence of the terms of this
Agreement to any person at any time for any purpose, except that (a) either
party may make such disclosures confidentially to such  party’s lawyers and
accountants in connection with the rendition of their professional services or
as otherwise required by law; and (b) the Company may make such disclosures as
it deems to be required by applicable securities laws.  Each party covenants and
agrees with the other not to disparage the reputation of the other.

 

8

--------------------------------------------------------------------------------


 

16.  Withholding.  All payments made under this Agreement shall be reduced by
(a) the amount of any income, unemployment, withholding, social security or
other taxes which the Company may be required to deduct by applicable law, and
(b) any amounts authorized by Employee to be withheld.

 

17.  Entire Agreement.  This Agreement contains the entire agreement between the
parties with respect to Employee’s employment by the Company and supersedes all
prior agreements and understandings, oral or written, with respect to such
employment.

 

18.  Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Ohio, as applicable to agreements
executed and entirely performed in such state.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
and year first above written.

 

 

PIERRE FOODS, INC.

 

 

 

 

 

By

   /s/ Norbert E. Woodhams

 

 

Name: Norbert E. Woodhams

 

 

Title: President and Chief Executive Officer

 

 

 

“Employee

 

 

 

 

 

/s/ Cynthia S. Huges

 

CYNTHIA S. HUGHES

 

9

--------------------------------------------------------------------------------